          Case 1:19-cv-03562-ABJ Document 27 Filed 05/20/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
THE NEW YORK TIMES COMPANY and )
CHARLIE SAVAGE,                      )
                                     )
                  Plaintiffs,        )
                                     )
            v.                       )  Case No. 19-cv-03562 (ABJ)
                                     )
OFFICE OF MANAGEMENT AND             )
BUDGET                               )
                                     )
                  Defendant.         )
____________________________________ )

                    DEFENDANT’S NOTICE OF DELIVERY OF
                DOCUMENTS FOR IN CAMERA, EX PARTE INSPECTION

       Please take notice that, pursuant to this Court’s May 13, 2020 Minute Order, Defendant

has delivered to chambers, for in camera, ex parte inspection, the unredacted versions of the

documents at issue in this case.

May 20, 2020                                        Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General
                                                    Civil Division

                                                    ELIZABETH J. SHAPIRO
                                                    Deputy Branch Director

                                                    /s/Rebecca Cutri-Kohart
                                                    Rebecca Cutri-Kohart
                                                    D.C. Bar No. 1049030
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, N.W.
                                                    Washington, D.C. 20005
                                                    (202) 514-0265 (office)
                                                    rebecca.cutri-kohart@usdoj.gov

                                                    Attorneys for Defendant
                                                1
